 


109 HR 5133 IH: River Raisin Battlefield Acquisition Act
U.S. House of Representatives
2006-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5133 
IN THE HOUSE OF REPRESENTATIVES 
 
April 6, 2006 
Mr. Dingell introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To direct the Secretary of the Interior to accept the donation of certain sites in Monroe County, Michigan, relating to the Battles of the River Raisin during the War of 1812 for inclusion in the National Park System. 
 
 
1.Short titleThis Act may be cited as the River Raisin Battlefield Acquisition Act.
2.Acquisition of Monroe County, Michigan, sites relating to Battles of the River Raisin
(a)Duty to accept donationIf offered by Monroe County, Michigan, or other willing landowners in the County, the Secretary of the Interior shall accept on behalf of the United States the donation of real property in the County relating to the Battles of the River Raisin on January 18 and 22, 1813, and their aftermath.
(b)Treatment of acquired sitesThe Secretary shall include real property acquired under subsection (a) in the National Park System. The real property may be designated as a new unit of the National Park System or included in an existing unit of the National Park System.
(c)ReportNot later than three years after the date of the enactment of this Act, the Secretary shall submit to the Committee on Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report containing a description of all real property acquired under subsection (a) and the disposition of such real property. 
 
